GOODE, J.
This is the second hearing of the appeal in the present case. The defendants were convicted of assault and battery and were fined fifty dollars each. At the first hearing our attention was not called to the fact that there was no bill of exceptions in the case. When the appeal was allowed, the court, in term time, granted sixty days from August 28, 1907, to file a bill of exceptions. Afterwards, and on October 28th, the time was extended, but at the date of the extension the period first fixed had expired and hence the extension was ineffective. [Powell v. Sherwood, 162 Mo. 605.] Besides that defect, which prevents an examination of the errors assigned, we observe no exception was saved to the overruling of the motion for new trial. This omission would leave nothing for review except the record proper, wherein no error occurs.
Judgment affirmed.
All concur.